Roe, C. J. This cause coming on to be heard on the stipulation of the Respondent and the Court being fully advised in the premises finds that this is a claim for payroll funds withheld for the purpose of paying annuity premiums which funds, as a result of the invoice voucher being misplaced, were never paid over to the annuity company as they were supposed to have been. It is therefore ordered that the Comptroller pay over to the IDS, Box 499, Minneapolis, Minnesota 55440, the sum of two hundred and 00/100 ($200.00) dollars on behalf of employees as follows: Mary M. Anderson $50.00 Glenda K. Becker 50.00 Janet Pyers 25.00 Howard P. Wahl 75.00